Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 26, 2006                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

  131537                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 131537
                                                                    COA: 269318
                                                                    Jackson CC: 04-001208-FH
  JOHN MICHAEL HARDEN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 8, 2006 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 26, 2006                  _________________________________________
           s0918                                                               Clerk